significant index no so ane government entities division department of the treasury internal_revenue_service washington d c aug se tep fata contract plan plan no salaried plan plan no company union this letter is in response to your request fro a ruling concerning the pilot plan which was submitted by your authorized representative on date specifically you asked us to rule on the following issue _ whether because funding waivers are in effect for the contract and salaried plans the pilot plan is subject_to the restriction on plan amendments contained in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa according to facts stated in your ruling_request the pilot contract and salaried plans are qualified defined benefit pension plans each plan provides collectively-bargained pension benefits for its participants on date the contract and salaried plans received waivers of the minimum_funding_standard under sec_412 and sec_303 of erisa for the plan years beginning january waiver is currently in effect for the pilot plan of the code no funding the union represents the participants of the pilot plan for collective bargaining purposes the participants of the contract and salaried plans are not represented by the union for collective bargaining purposes furthermore no participant in the pilot plan can concurrently accrue a benefit in either the salaried plan and or contract plan and no participant in either the salaried and or contract plan can concurrently accrue a benefit in the pilot plan - - the company believes that the pilot plan is not subject_to sec_412 of the code and sec_303 of erisa because no funding waiver is in effect and because it does not cover substantially the same employees as covered by the salaried and contract plans for which funding waivers are in effect sec_412 of the code and sec_304 of erisa provide that if a waiver of the minimum_funding_standard under sec_412 of the code and sec_303 of erisa is in effect with respect to a plan that is amended to increase the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable such waiver shall not apply to any plan_year ending on or after the date on which such amendment is adopted sec_412 of the code and sec_304 of erisa provide that sec_412 of the code and sec_304 of erisa shall not apply to any plan amendment which the secretary of labor determines to be reasonable and which ' provides only de_minimis increases in the liabilities of the plan this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent reorganization plan no which became effective date transferred the authority indicated in sec_412 from the secretary of labor to the secretary of treasury no funding waiver is currently in effect for the pilot plan the pilot plan covers only employees which are not participants of the contract and salaried plans for which funding waivers are in effect therefore sec_412 of the code and sec_302 of erisa do not apply to the pilot plan authorized representative pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in ‘and to your if you require further assistance in this matter please contact _ ‘ at sincerely yours t lalledf- james e holland jr manager employee_plans technical
